DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.        A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/14/2022 has been entered. Claim 6 has been amended. Claims 1-19 are pending and an action on the merits is as follows.

Claim Rejections - 35 USC § 103
3.         In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.      The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claims 1-2, 4, and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda, (US 2013/0107564 A1), hereinafter refer to as Yatsuda in view of Elwell et al., (US 2018/0142879 A1), hereinafter refer to as Elwell.

    PNG
    media_image1.png
    439
    499
    media_image1.png
    Greyscale

         Regarding claim 1, Yatsuda discloses a lighting system, comprising: 
a lighting module including a rigid (aluminum alloy, section 0044) heat sink (21 which including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043);
a first LED element (22, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, section 0041, fig.4, section 0070 states that substrate 221 can be integral with the LED 22 “light emitting element” and that 221 is “a superior heat conductor…as if there is no intervention structure.” Which means that 221 can be integral with LED 22 or, 221 functions as integral with the heat sink 21. In section 0018 of the current application, applicant also describes their heat sink 12 as comprising multiple parts, including portion 16, on which the LEDs 30a, b are disposed. Similarly, Yatsuda teaches substrates 221 and 223 are considered to be part of heat sink 21 since 
a second LED element (23) directly mounted on the heat sink (23 is directly attached on the surface of 21b, section 0041, fig.4), the second LED element being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a high beam pattern (section 0075);
a driver circuit (24) electrically connected to the first LED element and the second LED element to selectively supply electrical power for operation thereof by (section 0042, as shown in fig.4). 
          But Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination as claimed. 
           However Elwell teaches of a device comprising a driver (30, section 0026, fig.6) wherein the driver operates in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination (section 0029, lines 1-3 from bottom up), and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination (section 0029).

          Regarding claim 2, the lighting system according to claim 1, Elwell further teaches wherein in the high power state the first LED element is operated at a higher electrical power than in the dimmed state (50% of power vs. 100% of power, section 0029).             
        Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of the driver of Yatsuda’s as Elwell’s because Elwell provides the motivation operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam (section 0029).
           Regarding claim 4, the lighting system according to claim 1, Elwell teaches of  a lighting system comprising LED elements wherein the LEDs can be any number (section 0024) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the device of Yatsuda’s LED and the operation of the driver circuit as Elwell’s LED to have plural number of LEDs and Elwell’s driver circuit to drive the LED in different mode to get the desired effect because Elwell provides the motivation that it might be beneficially for the invention (section 0024).
          Regarding claim 7, the lighting system according to claim 1, Yatsuda further discloses wherein: the heat sink comprises a body portion (as shown in fig.4) and a protrusion portion protruding from the body portion (21b, fig.4), and at least one of the first LED element and the second LED element are mounted on the protrusion portion (section 0041, fig.4). 
          Regarding claim 8, the lighting system according to claim 7, Yatsuda further discloses wherein the first LED element and second LED element are mounted on opposite sides of the protrusion portion (section 0041, fig.4).  
           Regarding claim 9, the lighting system according to claim 8, Yatsuda further discloses wherein the first LED element is arranged directly opposite to the second LED element (section 0041, fig.4).  
          Regarding claim 10, the lighting system according to claim 7, Yatsuda further discloses wherein the protrusion portion of the heat sink is formed in one piece with the body portion (section 0041, fig.4).  
          Regarding claim 11, the lighting system according to claim 7, Yatsuda further discloses the system further comprising a headlight assembly including an optical system, the lighting module being exchangeably mounted to the head light assembly (section 0049, as shown in fig.4).  
          Regarding claim 12, the lighting system according to claim 11, Yatsuda further discloses wherein the optical system includes a concave reflector (311 and 312, fig.4) with an inner reflector space, and the protrusion portion project into the reflector space (section 0049).
          Regarding claim 13, Yatsuda discloses a vehicle headlight (section 0038, fig.4), comprising: 
a lighting system including (as shown in fig.4):
a lighting module including a rigid (aluminum alloy, section 0044) heat sink (21 which including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043), 
a first LED element (22, fig.4) directly mounted on the heat sink (22 is directly attached on the surface of 21b, section 0041, fig.4), the first LED element, being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a low beam pattern (section 0075),
a second LED element (23, fig.4) directly mounted on the heat sink (23 is directly attached on the surface of 21b, section 0041, fig.4), the second LED element being disposed and arranged such that light emitted therefrom in operation is emitted from the lighting system as a high beam pattern (section 0075), a driver circuit (24, fig.4) electrically connected to the first LED element and the second LED element to selectively supply electrical power for operation thereof by (section 0042, as shown in fig.4).
          But Yatsuda fails to specifically disclose in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination as claimed. 

           Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of the driver of Yatsuda’s as Elwell’s because Elwell provides the motivation operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam (section 0029).
          Regarding claim 14, Yatsuda discloses a method of operating a first LED element (22, fig.4) and a second LED element (23, fig.4) of a lighting module (as shown in fig.4), the first LED element and the second LED element being mounted on a rigid (aluminum alloy, section 0044) heat sink (21 which including 21a, 21b, 21c and 25, fig.4, sections 0040, 0043). 
          But Yatsuda fails to specifically disclose operating the device in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination in a first mode, operating the first LED element in a high power state, while the second LED element is turned off, to provide a low beam illumination, and in a second mode, operating the first LED element in a dimmed state, while operating the second LED element in a high power state to provide a high beam illumination as claimed. 

           Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of the driver of Yatsuda’s as Elwell’s because Elwell provides the motivation operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam (section 0029).
          Regarding claim 15, the lighting system according to claim 1, Elwell further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of the driver of Yatsuda’s as Elwell’s because Elwell provides the motivation operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam (section 0029).
           Regarding claim 16, the headlight system according to claim 13, Elwell teaches of  a lighting system comprising LED elements wherein the LEDs can be any number (section 0024) and the driver circuit can control the LEDs in different intensity to produce low beam or high beam (section 0029). Therefore it would have been obvious 
          Regarding claim 17, the headlight system according to claim 13, Elwell further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of the driver of Yatsuda’s as Elwell’s because Elwell provides the motivation operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam (section 0029).
          Regarding claim 18, the method of claim 14, Elwell further teaches wherein, in the high power state, the driver circuit is configured to supply the first LED element with less than 50% of the electrical power supplied in the high power state (about 50% can be less than 50%, section 0029). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the operation of the driver of Yatsuda’s as Elwell’s because Elwell provides the motivation operating the LEDs in this way makes the arrangement suitable for use as a headlight lamp that provides a desired beam (section 0029).
           Regarding claim 19, the method of claim 14, Elwell further teaches of a lighting system comprising LED elements wherein the LEDs can be any number (section 0024) .
6.      Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda in view of Elwell, as applied to claim 1 above, and further in view of Suzuki, (US 2013/0201710 A1), hereinafter refer to as Suzuki.
         Regarding claim 3, Yatsuda in view of Elwell discloses and teaches of a lighting system comprising a driver circuit as shown above. But Yatsuda and Elwell fail to specifically disclose wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation (section 0088), such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state as claimed. However Suzuki teaches of a lighting system (as shown in fig.3) comprising a driver circuit (90, fig.3) wherein the driver circuit is configured to operate the first LED element in the dimmed state with pulse width modulation (section 0088), such that the electrical operating power of the first LED element in the dimmed state is less than the electrical operating power of the first LED element in the high power state (the luminous intensity gradually decreases, section 0088) in purpose of gradually decreasing and increasing a duty ratio of an ON pulse width or a duty ratio of an OFF pulse width (section 0088). .

7.      Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Yatsuda in view of Elwell, and further in view of Ferrier, (US 2013/0207559 A1), hereinafter refer to as Ferrier.

    PNG
    media_image2.png
    689
    531
    media_image2.png
    Greyscale

           Regarding claims 5 and 6, Yatsuda in view of Elwell discloses and teaches of a lighting system comprising a first LED element and a second LED element as shown above. But Yatsuda and Elwell fails to specifically disclose wherein the first LED element comprises a first group of the plurality of LEDs and a second group of the plurality of LEDs, and wherein the driver circuit is configured to operate the first group of the plurality of LEDs in the first mode and in the second mode, and operate the second claimed in claim 5 and wherein the second group of the plurality of LEDs is electrically connected in parallel with the second LED element, and the second group of the plurality of LEDs and the second LED element are electrically connected in series with the first group of the plurality of LEDs as claimed in claim 6. However Ferrier teaches of further teaches of an electrical circuit (as shown in fig.2) comprising a first LED element (D1, D2, 224, fig.2) and a second LED element (D3 and D4, fig.2) wherein the first LED element comprises a first group of the plurality of LEDs (D5 to D9) and a second group of the plurality of LEDs (D1, D2, fig.2), and wherein the driver means are disposed to operate the first group of the plurality of LEDs in the first mode and in the second mode, and operate the second group of the plurality of LEDs in the first mode and not in the second mode (Q3, Q4 can be independently controlled, section 0037) and wherein the second group of the plurality of LEDs is electrically connected in parallel with the second LED element (as shown in fig.2), and wherein the second group of the plurality of LEDs and the second LED element are electrically connected in series with the first group of the plurality of LEDs (as shown in fig.2). Therefore it would have been obvious to one having ordinary skill in the art before the effective filling date of the claimed invention to modify the LED elements of Yatsuda’s and Elwell’s to have Ferrier’s structure because Ferrier provides the motivation using this structure can minimize the electromagnetic interface, eliminate the need for inductors in the circuit, operate the circuit from a standard TRIAC dimmable constant current power supply, optimize the power efficiency in a simplified form of circuitry (sections 0011, 0013).
Response to Arguments
9.         Applicants’ arguments have been fully considered. Applicants assert that “Yatsuda lacks a teaching for the LEDs being directly mounted to a rigid heat sink (REMARKS, page 9, para.1)”, The examiner respectfully disagrees because “mounting”  means “something on which something else is or can be attached” according to - - https://www.merriam-webster.com/dictionary/mounting- -.  The body of the heat sink is the whole piece as shown 21 in fig.4, which includes three extension 21a, 21b, and 21c, and 221, 231 are the upper and lower surfaces of 21b (section 0041) and, LEDs 18 are both on the 221 and 231, which 221, 231, 21b are all parts of 21, so considering as a whole, LEDs are directly mounted on 21, as shown in fig.4. Also, section 0070 states that substrate 221 can be integral with the LED 22 “light emitting element” and that 221 is “a superior heat conductor…as if there is no intervention structure.” Which means that 221 can be integral with LED 22 or, 221 functions as integral with the heat sink 21. In section 0018 of the current application, applicant also describes their heat sink 12 as comprising multiple parts, including portion 16, on which the LEDs 30a, b are disposed. Similarly, Yatsuda teaches substrates 221 and 223 are considered to be part of heat sink 21 since they provide superior heat conduction and function as a heat sink for the LEDsPlease see above for more details.
Conclusion
10.    Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIANZI CHEN whose telephone number is (571)270-5292. The examiner can normally be reached 10:00 am - 5:00 pm, Monday to Friday with some flex.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amy Cohen Johnson can be reached on 5712722238. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/AMY COHEN JOHNSON/Supervisory Patent Examiner, Art Unit 2844                                                                                                                                                                                                        



/JIANZI CHEN/Examiner, Art Unit 2844